     Case 2:19-cv-02437-TLN-CKD Document 26 Filed 02/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DURRELL ANTHONY PUCKETT,                          No. 2:19-cv-2437 TLN CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    H. LIN, et al.,
15                       Defendants.
16

17          Plaintiff is a prisoner who is proceeding pro se and in forma pauperis. Plaintiff seeks

18   relief pursuant to 42 U.S.C. § 1983.

19          On December 3, 2020, the court ordered the United States Marshal to serve the complaint

20   on defendant Sgt. Henderson. Process directed to defendant Sgt. Henderson was returned

21   unserved because he could not be located with the information provided by plaintiff. It appears

22   that there is no Sgt. Henderson at California State Prison, Sacramento, as alleged by plaintiff in

23   his second amended complaint. If plaintiff wishes to proceed against the person he identifies as

24   Sgt. Henderson in his second amended complaint, plaintiff must provide additional information

25   so that this defendant can be served.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The Clerk of the Court is directed to send to plaintiff a USM-285 form, along with an

28   instruction sheet and a copy of the second amended complaint filed April 23, 2020.
                                                       1
     Case 2:19-cv-02437-TLN-CKD Document 26 Filed 02/02/21 Page 2 of 3


 1            2. Within sixty days from the date of this order, plaintiff shall complete and submit the

 2   attached Notice of Submission of Documents to the court, with the following documents:

 3                   a. One completed USM-285 form; and

 4                   b. Two copies of the endorsed second amended complaint filed April 23, 2020.

 5            3. Failure to comply with this order will result in a recommendation that defendant Sgt.

 6   Henderson be dismissed.

 7   Dated: February 2, 2021
                                                       _____________________________________
 8
                                                       CAROLYN K. DELANEY
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12   1/mp
     puck2437.8e
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
     Case 2:19-cv-02437-TLN-CKD Document 26 Filed 02/02/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DURRELL ANTHONY PUCKETT,                       No. 2:19-cv-2437 TLN CKD P
12                     Plaintiff,
13           v.                                     NOTICE OF
14   H. LIN, et al.,                                SUBMISSION OF DOCUMENTS
15                     Defendants.
16

17         Plaintiff hereby submits the following documents in compliance with the court's order

18   filed _____________________ :

19         ____          completed summons form

20         __1__         completed USM-285 forms

21         __2__         copies of the ___April 23, 2020_____
                                        Amended Complaint
22

23   DATED:

24

25                                                      ________________________________
                                                        Plaintiff
26
27

28
                                                    3
